Citation Nr: 0314399	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  00-11 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for otitis externa.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel




INTRODUCTION

The appellant served on active duty from April 1943 to March 
1948.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for a left knee disability and denied reopening of 
the appellant's claim of entitlement to service connection 
for otitis externa.

This case was before the Board previously in May 2002 when it 
was remanded to provide the appellant an opportunity to 
testify regarding his appeal at a hearing.  The appellant was 
offered an opportunity to schedule a hearing but did not 
respond.

This case was before the Board again in September 2002, when 
the Board decided that new and material evidence had been 
submitted and reopened the appellant's claim for entitlement 
to service connection for otitis externa.  At that time, the 
Board also undertook additional development of this case 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2).  
Although that regulation was subsequently invalidated by the 
United States Court of Appeals for the Federal Circuit, see 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003), the requested development has 
been completed, and the case is ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the matter on appeal has been obtained by VA.

2.  In October 1943 the appellant fell through a man-hole and 
injured his legs.

3.  In service in May 1945 the appellant was treated for 
otitis externa.

4.  The appellant has a current diagnosis of traumatic 
arthritis of the left knee.

5.  At a March 2003 VA examination, a VA physician opined, 
after reviewing the evidentiary record and examining the 
appellant, that the appellant's left knee disorder and ear 
disorder were related to his military service.


CONCLUSIONS OF LAW

1.  The appellant's left knee disability was incurred during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2002).

2.  The appellant's otitis externa was incurred during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's service medical records show that on October 
7, 1943, the appellant fell through a hole while working in 
dry dock.  He was treated for a laceration of his right leg.  
He also complained of knee pain.  In May 1945 the appellant 
was treated for severe bilateral ear pain.  Otitis externa 
was diagnosed.

At a January 1950 VA examination, the appellant complained of 
pain in both of his hips, back pain that radiated down to his 
legs, and weakness in his right knee.  At an orthopedic 
specialty examination, the appellant had normal range of 
motion of his knees.

At a March 2000 VA audiology consultation, the appellant 
complained that his ears itched.

In January 2001 the appellant was treated as a VA outpatient 
for significant pain in his left knee.  The appellant 
reported a past history of falling on his left knee while in 
service.  He had calcium in the peri-patellar area.  At a 
March 2001 VA orthopedic consultation, the appellant reported 
that his left knee gave out.  Mild degenerative joint disease 
was diagnosed.

VA X-ray examination of the appellant's left knee on July 10, 
2001, showed small bony enthesitis at the insertion of the 
quadriceps and the patellar tendon.  Magnetic resonance 
imaging (MRI) of the appellant's left knee on that same date 
showed a probable small tear at the junction of the posterior 
horn and the body of the lateral menisci.

In an October 2001 statement, four of the appellant's 
shipmates stated that in October 1943 the appellant fell 
through a hole and injured both of his leg.  They stated that 
he was treated in sick bay for seven days.

At a March 2003 VA examination, the examiner reviewed the 
appellant's claims folder.  The appellant reported that he 
had ear infections while in service and was given medications 
in sick bay on three occasions.  Both ears had constant ear 
infections with pain, drainage, and itching.  He had been 
treated by ear, nose, and throat doctors and general medical 
doctors for treatment.  His main problem was itching.  He had 
to swab alcohol in his ear.  He had also been given ear drops 
for a possible fungus infection.  The examiner diagnosed 
chronic external ear itching disorder.  The examiner opined 
that the chronic itching in the appellant's ears was "at 
least as likely as not" related to his ear problems in the 
military.  

At that same examination, the appellant reported that he 
injured his left knee while in service.  He fell through a 
man-hole cover while cleaning a ship.  He was treated in sick 
bay for seven days in September 1943.  He had lacerations 
sewn up and then returned to duty.  When he went to work as 
an electrician in 1948 he was unable to stand for long 
periods; nevertheless, he continued to work for thirty years.  
His left knee symptoms had worsened over approximately the 
past four years.  An MRI showed a small segment in the 
posterior horn and body of the lateral meniscus and another 
tear inferior to the articulating surface.  The medial 
meniscus was normal.  X-ray examination of the appellant's 
knee had shown small enthesitis at the insertion of the 
quadriceps and patellar tendon.. It was a bony calcification 
phenomena secondary to trauma or tendinitis.  The examiner 
diagnosed chronic traumatic arthritis of the left knee with 
meniscus tears and old patellar tendinitis.  The examiner 
opined that the appellant left knee disability was "more 
likely than not" mostly due to his knee injuries while in 
service.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2002) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 11-2000 (Nov. 
27, 2000) (determining that the VCAA is more favorable to 
claimants than the law in effect prior to its enactment).  As 
discussed below, the RO fulfilled its duties to inform and 
assist the appellant in this case.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claims.  In an August 2001 
Supplemental Statement of the Case (SSOC), the RO informed 
the appellant of the type of evidence needed to substantiate 
his claims, specifically the evidence required for to 
establish service connection for a disability.  In an August 
20, 2001 letter, the RO again identified the type of evidence 
needed to support the appellant's claim and informed the 
appellant that VA would assist in obtaining identified 
records, but that it was his duty to give enough information 
to obtain the additional records and to make sure the records 
were received by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the SSOC and the letter 
informed the appellant of the information and evidence needed 
to substantiate these claims and complied with VA's 
notification requirements.  

As for VA's duty to assist a veteran, the appellant's service 
medical records, private medical records, and VA medical 
records have been obtained.  There is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disabilities) records exist that have not been obtained.  As 
for VA's duty to obtain any medical examinations, that was 
fulfilled by providing a VA examination to the appellant in 
March 2003.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this case would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2002).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  When a disease is first diagnosed after service, 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact incurred 
during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  Alternatively, service 
connection may be awarded for a "chronic disease" when a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2002).

In this case, the appellant has been diagnosed with current 
disabilities of his ears and left knee, specifically itching 
in his ears and traumatic arthritis of his left knee.  
Service medical records show that he was treated for otitis 
externa in service and that he suffered a fall in which at 
least one of his legs was injured.  The appellant has 
reported symptoms of fatigability of his left knee since his 
in service fall in 1943.  He also reported symptoms of ear 
pain, drainage, and itching since his military service.  The 
appellant is competent to report symptoms of an injury or 
illness that are readily observable.  See Layno v. Brown, 6 
Vet. App.465, 469 (1994).  At the March 2003 VA examination, 
the VA physician opined that the appellant's current left 
knee disability was "more likely than not" mostly due to 
the injury to the appellant's knee in service.  The examiner 
also opined that the chronic itching in the appellant's ears 
was "at least as likely as not" related to his ear problems 
in the military.  The examiner had reviewed thoroughly the 
appellant's claims folder including service medical records 
and related the appellant's symptoms to his medical treatment 
in service.  Although there is evidence in the record to 
suggest that the appellant's knee and ear symptoms were 
transient rather than continuous, resolving any reasonable 
doubt in favor of the appellant, the Board finds that the 
currently diagnosed otitis externa and left knee disability 
were incurred in service.

ORDER

Entitlement to service connection for a left knee disability 
is granted.

Entitlement to service connection for otitis externa is 
granted.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


